MEMORANDUM **
Anselmo Olivares-Padrón and his wife, Maria Guadalupe Mendez-Avila, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to demonstrate the requisite “exceptional and extremely unusual hardship” pursuant to 8 U.S.C. § 1229b(b)(l)(D). See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.